Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
9, 2013.




                                    In The

                   Fourteenth Court of Appeals

                               NO. 14-13-00438-CV



         IN RE KIMBERLY DIANE PUCKETT SOLLEY, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             312th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2009-01569

                    MEMORANDUM OPINION

      On May 21, 2013, relator Kimberly Diane Puckett Solley filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. §22.221; see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable
David Farr, presiding judge of the 312th District Court of Harris County to vacate
his order granting protection from discovery.

      Relator has not established entitlement to the extraordinary relief of a writ of
mandamus. Accordingly, we deny relator’s petition for writ of mandamus.



                                                PER CURIAM



Panel consists of Justices Brown, Christopher, and McCally.




                                          2